TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00250-CR


Daniel B. Davis, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2002-138, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
The trial court's certification of the right of appeal filed in this cause states that this
is a plea-bargain case and the defendant has no right of appeal, and also that the defendant waived
the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The statement that this is a plea-bargain case
conflicts with the district court's judgment, which reflects that appellant was tried, convicted, and
sentenced by a jury on a plea of not guilty. (1)  Also, there is no waiver of appeal in the record now
before us.  Finally, the certification bears the signature of a lawyer who is not appellant's counsel.
Because it appears that a mistake has been made, the district court is instructed to
prepare a new certification of the defendant's right of appeal and to file the completed and signed
certification with the district clerk.  Tex. R. App. P. 37.1.  The revised certificate of appeal shall be
forwarded to this Court in a supplemental clerk's record no later than October 21, 2003.
It is ordered October9, 2003.

Before Chief Justice Law, Justices Kidd and Puryear
Do Not Publish 
1.        The Court has received the reporter's record from appellant's four-day jury trial.